DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Juneko Jackson on 11/19/2021.
The application has been amended as follows: 
Claim 1, lines 22-23: delete “the at least first inductive activation means” and insert --the first inductive means--
Claim 1, line 23: delete “the at least second inductive activation means” and insert --the second inductive means--
Claim 4, lines 5-6: delete “or completely galvanically separated”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the vehicle door handle or the method of detecting an activation of the door handle as claimed in independent claims 1 and 13.
Regarding claims 1 and 13, the prior art of record, including the combination of Budzynski et al. (US 20030029210) and Belmond et al. (US 7589431), discloses vehicle door handle assemblies relevant to the claimed invention, but fails to teach each and every limitation of the claims. Specifically, the prior art fails to teach a vehicle door handle assembly which .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675